Citation Nr: 1449622	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD); and if so, whether a grant of service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision denying service connection for tinnitus, and an August 2011 rating decision reopening and denying service connection for PTSD by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  The Veteran requested a hearing before the Decision Review Officer (DRO), which was held in August 2012.  A transcript of that hearing is associated with the Veteran's claims file. 

The Veteran also requested a video hearing before the Board which was scheduled for August 2013, but was postponed.  The hearing was rescheduled and held in May 2014, before the undersigned Veterans Law Judge (VLJ).  The Board notes that for technical reasons, a transcript of that hearing is unavailable.  Via letter dated June 16, 2014, the Veteran was offered an opportunity to schedule another hearing or, alternatively, decline the hearing and authorize the Board to proceed with a decision on his claims based upon the evidence of record.  The Veteran declined a new hearing and authorized the Board to proceed with the appeal.  38 C.F.R. § 20.717 (2013).

On June 5, 2014, the Veteran's representative, for good cause, requested a 30 day extension to submit additional evidence with respect to his PTSD claim, to which the VA did not provide a formal response.  Additional evidence was received in July 2014, relating to the Veteran's claim for PTSD, along with a waiver for RO consideration under 38 C.F.R. § 20.1304(c).  As the Board is granting the Veteran's claim for service connection for PTSD, in the interest of expediency, the VA declines to issue a formal response to the request for extended time as it is not prejudicial to the Veteran in this case.

The Board notes that the November 2010 rating decision denying service connection for tinnitus also granted service connection for hearing loss, rated as 0 percent disabling.  In March 2011, the Veteran submitted a notice of disagreement (NOD) as to both the hearing loss claim as well as tinnitus.  In April 2011, the Veteran formally withdrew his hearing loss claim.  Subsequently, the RO issued a statement of the case (SOC) addressing only the tinnitus issue.  Therefore, the claim relating to hearing loss has been withdrawn and is not before the Board at this time.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service connection for PTSD based on a finding that the Veteran did not have a current diagnosis of PTSD.

2.  Evidence received since the August 2011 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and therefore raises a reasonable possibility of substantiating this issue on appeal.

3.  The Veteran's symptoms of anxiety, sleep difficulties, crowd avoidance, irritability, obsessive traits, and depression are attributed to his time in active service.

4.  The Veteran has been experiencing ringing in his ears since service, which has worsened over time.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013). 

2.  New and material evidence has been received and the claim of entitlement to service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

Claim of Entitlement to Service Connection for PTSD Based on New and Material Evidence 

The Veteran seeks entitlement to service connection for PTSD.  A January 2002 rating decision denied his claim because the Veteran did not have a current diagnosis of PTSD.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in April 2011, which was reopened and denied on the merits by the RO in an August 2011 rating decision.  The Veteran has appealed.

In order for the Board to address the Veteran's claim for service connection for PTSD, it must first consider whether the Board has jurisdiction over it.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue regarding receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).

The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As the Veteran's claim of entitlement to service connection for PTSD was previously denied for lack of a diagnosis of PTSD, new and material evidence must relate to that unestablished fact (i.e. must show that the Veteran has a current diagnosis of PTSD).  Since then, the Board finds new evidence has been submitted that relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  Specifically, the Veteran obtained two private opinions that diagnose the Veteran with PTSD, dated October 2011 and June 2014.  Consequently, particularly in light of the "low threshold" enunciated in Shade, 24 Vet. App. 110 (2010), the Board finds that the claim for service connection for PTSD is reopened.  A de novo review of the claim is discussed below.

Entitlement to Service Connection for PTSD

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection for PTSD has several different requirements, depending on the nature of the stressor and the date of diagnosis.  38 C.F.R. § 3.304(f).  Initially, the Veteran's alleged in-service stressor must be established by credible supporting evidence.  38 C.F.R. § 3.304(f).  During his hearing before the DRO, the Veteran testified that he served as a clerk, gate guard and truck driver while stationed at Can Tho, Vietnam.  He further stated that he experienced enemy rocket and mortar attacks on at least three occasions in which at least two people were killed.  Research conducted by the Joint Services Records Research Center (JSSRC) confirms three attacks specific to the Veteran's time and location with the 34th Engineering Group in Can Tho, Vietnam. Therefore, the Board concedes that the Veteran has experienced the alleged stressor as verified by the JSSRC report dated October 2012.
 
The Veteran first sought treatment for mental health problems from the VA Huntington mental health clinic in December 2000.  On mental status examination in July 2001, he reported symptoms of nervousness, sleep difficulties, tension, jumpiness, and increased startle response, and that he had such symptoms for 15 years.  At that time, the Veteran was diagnosed with anxiety disorder and obsessive-compulsive personality traits.  

The Veteran was afforded VA examinations in November 2001, July 2011, and October 2012 to evaluate his claimed PTSD.  In each case, the VA examiners found that the Veteran did not meet the criteria for PTSD.  The November 2001 examiner found that the Veteran displayed a number of symptoms of PTSD, but did not tie such symptoms to his experiences in Vietnam.  The VA examiner's assessment was that he met the stressor criteria and had certain general symptoms of hypervigilance, anxiety, increased startle response, irritability and poor sleep.  However, he did not experience triggers, intrusive thoughts, flashbacks or nightmares of Vietnam.  Although the Veteran reported that he had been experiencing symptoms for around 30 years, the examiner did not diagnose the Veteran with PTSD related to his service experiences, but diagnosed him with panic disorder with agoraphobia and mild obsessive compulsive disorder.  Note that this examination occurred prior to actual verification of the Veteran's claimed in-service stressors.

The July 2011 examiner likewise did not provide a diagnosis of PTSD, but diagnosed general anxiety disorder, and noted that the results of psychological testing indicated over-reporting of symptoms and functional impairment.  However, he did observe that the Veteran showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform satisfactorily.  The examiner noted that although reference to PTSD appeared in the Veteran's VA treatment records, the diagnosis was unsubstantiated.  The examiner observed the confirmed stressor for PTSD, but stated that the event was not persistently re-experienced, and there was no persistent avoidance of stimuli associated with the trauma.  He did note sleep difficulties, irritability or outbursts of anger, and difficulty concentrating but concluded that the Veteran did not meet the full criteria for PTSD.

In October 2012, the Veteran again was evaluated for PTSD by the VA.  At that time, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD. He noted that the Veteran did meet the criteria for generalized anxiety disorder but did not relate this condition to military service.  However, the examiner did note that the Veteran had other symptoms attributable to PTSD, including bad dreams, short temper, anxiousness, tension, depressive symptoms, inability to fall asleep, mostly solitary behavior, and some memory impairment.  The VA examiner observed that he believed the Veteran was acting in good faith.

The Veteran obtained two private psychological evaluations in support of his claim.
In October 2011, the Veteran sought an opinion from a master's level private psychologist.  Upon evaluation, the psychologist stated that the Veteran reported re-experiencing events through intrusive recollections and dreams, where he killed people or other violence, stated he has flashbacks as though he was there again.  He reported avoiding cues such as T.V. violence or movies about Vietnam, seeing snakes and crabs, fireworks, the sound of helicopters, the smell of the dead, also seeing Asian people on the street or hearing them talk, and being out in the woods.  His response to these cues was noted as "nervousness".  The Veteran reported avoidance of thoughts, feelings or conversations associated with events.  He also reported depression beginning around the time following service.  In summary, the psychologist concluded he had all the symptomatology of PTSD stemming from his Vietnam experience and also chronic depression.  The psychologist diagnosed the Veteran with PTSD, and depressive disorder.

In June 2014, the Veteran obtained another private psychological examination.  In this case, the psychologist had access to the Veteran's VA examinations and mental health records.  He conducted a clinical interview, mental status examination, a Beck Depression Inventory, Beck Anxiety Inventory and post-traumatic stress diagnostic scale test.  The Veteran reported the stressor events as well as his symptoms consistent with his previous reports.  The psychologist found that the testing revealed the presence of PTSD causing significant impairment, along with significant levels of anxiety and depression which he believed were related to the Veteran's military service.  He observed that VA examinations recognized symptoms of PTSD, except for re-experiencing the trauma, which the Veteran consistently disagreed with.  No inconsistencies were found during the clinical interview, and test results indicated the Veteran did not engage in exaggeration.  Therefore, the psychologist diagnosed the Veteran with PTSD as related to his time in service.

The Veteran offered his own lay statement regarding his experiences in Vietnam, as well as his symptoms which he believes are related to his time there.  He described the stressor events of being bombed with rocket and mortar fire, explosive traps being set in trashcans, and seeing a Sea Bee receive serious injuries after being hit by the tail prop of a helicopter.  He stated he could not trust anyone and had to be on guard at all times.  During his examinations, the Veteran also stated that his symptoms first appeared some time within the first few years after his return from Vietnam.  The Veteran's mother submitted a lay statement attesting to events he described in letters home. 

The Board is presented with five medical opinions, VA treatment records, conceded stressor events, and lay testimony.  Regarding the five opinions, all recognize the same reported symptoms of anxiety, sleep difficulties, crowd avoidance, irritability, obsessive traits, and depression.  Two tie the symptoms to his in-service stressor events, while three do not.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Two of the evaluations are of less probative value.  The November 2001 examination is less helpful because it was conducted without the benefit of a verified stressor, and the October 2011 private psychologist's opinion also is of less probative value because it relies almost exclusively on history as reported by the Veteran with no objective testing.  

The Board notes that with respect to the July 2011 and October 2012 VA examinations, the VA examiners each recognized PTSD symptoms but gave alternative diagnoses to explain the Veteran's symptoms, including panic disorder with agoraphobia and mild obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder.  And although each determined that the Veteran's stressors did in fact meet the criteria required for a diagnosis of PTSD, neither tied the Veteran's symptoms to the stressors because the Veteran did not experience flashbacks.  Neither addressed the Veteran's statements that he experienced onset many years prior.

In this case, the Board affords greater probative weight to the June 2014 evaluation from the Veteran's private psychologist, noting his continuous diagnosis of anxiety and depression as related to his active service.  The psychologist had the benefit of reported mental health history beginning in December 2000, to include the evaluations by the VA examiners and VA treatment providers.  Independently, the Veteran was administered several objective tests that were indicative of PTSD.  The psychologist considered all the evidence to include the verified stressors, and found that the Veteran's PTSD symptoms were related to his time in service.  This is consistent with the Veteran's own testimony that he began experiencing symptoms shortly after service.

Based on the evidence discussed above, the Board concludes that the evidence for and against the Veteran's claim is at the very least in relative equipoise.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Accordingly, the Veteran's claim for service connection for PTSD is granted.

Claim for Service Connection for Tinnitus

The Veteran seeks service connection for his tinnitus, which he asserts began in service or shortly thereafter.  

In October 2010, the Veteran received a VA audiological evaluation.  At that time, he reported symptoms of ringing in his ears since active service, which significantly worsened during the preceding 4 years after he used a grinder.  Whereas it used to only bother him at night, he reported it now bothers him all the time.  The audiologist reviewed the Veteran's history but found no reports of ringing in his ears.  He noted the report of tinnitus and treatment in August 2007.  At that time, the Veteran also reported a history of unprotected military noise exposure due to mortar attacks, helicopters and gunfire, as well as extensive post-service occupational noise exposure to include working around trains for 23 years, in a tire shop for 15 years, and recreational hunting and target practice.  The audiologist could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  A second VA examination in October 2012 also was inconclusive as to the etiology of the Veteran's tinnitus.

The Board notes that the Veteran is service connected for hearing loss attributed to the confirmed events of mortar attacks and gunfire the Veteran experienced while stationed at Can Tho, Vietnam.  While there is evidence that the Veteran has occupational noise exposure following service, the examiner was unable to establish that the tinnitus was not related to active service.  Thus, upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's tinnitus is related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  

Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is related to his active service.  38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet App. 49 (1990).  See also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board will grant this appeal.  


ORDER

1.  New and material evidence has been received and the claim for service connection for PTSD may be reopened.

2.  Entitlement to service connection for PTSD is granted.

3.  Entitlement to service connection for tinnitus is granted.






____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


